Citation Nr: 1620967	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-22 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1984 to January 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this matter for development in February 2013.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1. The competent evidence of record reflects that the Veteran does not have PTSD. 

2. A chronic acquired psychiatric disability was not shown in service or for many years thereafter service, and the most probative evidence indicates her currently diagnosed disability is not related to service.


CONCLUSION OF LAW

The requirements for service connection for a psychiatric disorder, to include PTSD and schizoaffective disorder, are not met.  38 U.S.C.A. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304 (2015).






      (CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2008. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and some personnel records.  The Board notes that the Veteran has not been afforded a medical examination on her claims.  However, the current medical evidence of record fails to show a diagnosis of PTSD and there is no medical evidence suggesting that her schizoaffective disorder is related to service.  Thus, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would 'eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case').

Pursuant to the Veteran's request, a hearing before a Veteran's Law Judge was scheduled for May 2015.  VA attempted to notify the Veteran of the hearing; however, multiple attempts to ascertain her current address were unsuccessful and hearing notices were returned by the Postal Service.  The Veteran did not report to the hearing.  As the Veteran changed addresses and did not inform VA, and given VA's repeated, unsuccessful attempts at obtaining the Veteran's current address, the Board finds that VA has fulfilled its duty to assist as it relates to the Veteran's request for a hearing and that the instructions of the Board's previous remand were complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f). 

VA must give due consideration to all pertinent medical and lay evidence in a case. 38 U.S.C.A. § 1154(a).  VA must also determine the competency and credibility of the evidence of record, and determine the weight or probative value of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for PTSD and schizoaffective disorder.  She referred to her June 2010 appeal as pertaining to "PTSD or whatever one wants to call my condition." Specifically, the Veteran reported that she was subjected to unfair treatment while stationed in Germany and had to "tolerate pornography in the workplace."  She further contended that her security clearance contributed to her disorder as well as, her bitter divorce and custody battle.  

Turning first to PTSD, the Veteran's STRs reveal no diagnosis of PTSD, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records.  Furthermore, a PTSD screen in August 2010 was negative.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.  

Next, the Board turns to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  Review of the record reveals that the Veteran was diagnosed with schizoaffective disorder in 2002.  

Having determined that the first requirement for establishing service connection, a current disability, has been met, the question becomes whether such condition is related to service.

Service treatment records are negative for any complaints, treatment, or diagnosis, for a psychiatric disability during her military service.  The Veteran has not alleged that she received psychiatric care while in service.  There was no incident documented in service and the record reveals that the Veteran did not seek treatment for her psychiatric symptoms until 1996.   In December 1996, the Veteran was diagnosed with psychosis: not otherwise specified after she was admitted to the hospital.  The Veteran reported that she had been feeling stressed out recently because her mother was suing her for child support payments and her ex-husband was asking for DNA testing to prove he was not her daughter's father.  Additionally, she indicated that she had been assaulted at work in 1992 and that her coworkers were constantly trying to harm her.  She denied nightmares or flashbacks or any other PTSD symptoms.  

VA treatment records beginning from 2008 do not contain any evidence linking the Veteran's current psychiatric disability to service.  In fact, the records do not mention the in-service events that the Veteran has described in her statements provided to the Board. 

While the Veteran believes that her current psychiatric disorder is related to service, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of her psychiatric disorder is not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her psychiatric disorder is not competent medical evidence.  The Board finds that there is no competent evidence suggesting that her diagnosed schizoaffective disorder is related to service.

In sum, there is no competent evidence of a psychiatric disability during active service or within the year following discharge from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD and schizoaffective disorder.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and schizoaffective disorder, is denied. 


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


